Title: John Clark’s Invoice for Services, with Jefferson’s Approval, 22 December 1780
From: Clark, John,Jefferson, Thomas
To: 




The Commonwealth To John Clark Dr




1780 April
 



To a large table for the Council Chamber
2–15–0
old


To alterations in the State house
0- 2–6
prices


To Altering the table in the Council Chamber
0- 4–0



May 6
 



 To Mending a press with books Pr. Mr. Beckley
0– 5–0



To Mending a table for the Clerks Pr. Do.
0–10–0



To 2 Days work at the Pallice Council Chamber &c
10–0



To 100 Brads for Do.
1–0




£4– 7–6



To Repairing a Cabinet for His Excellency’s Pallace
1- 2–6




5–10–0





At the preisent price of provisions £350.



pork
300





Beef
144





Corn
80





3
 524
174
11000
110




5

7



174
  870
£550
 7700


In Council Dec. 22. 1780.
The within services were performed at our requisition, except the two articles for Mr. Beckley of which we know nothing.

Th: Jefferson

